Order of business
The final draft of the agenda for this sitting, as agreed by the Conference of Presidents meeting on Thursday, 8 February 2007, in accordance with Rules 130 and 131 of the Rules of Procedure, has been circulated. It has been requested that the draft be amended as follows:
- Tuesday:
The Socialist Group in the European Parliament has requested that the report by Mr Lehne on the exercise of certain rights attached to voting shares, which was to have been voted on in accordance with Rule 131, be debated and put on the agenda for Thursday afternoon at 3 p.m.
on behalf of the PSE Group. - (DE) Mr President, it is repeatedly made clear to us by the various discussions in the media that this is an important subject; it is one that we should not simply let pass on the nod, and I hope that the rapporteur, too, can agree with us on that. As you mentioned, there are two possibilities: Thursday afternoon might well be one of them, but, as there are - or so I gather - fewer Members pressing to speak on Thursday morning, that might be another option, and then the vote could be held at Thursday lunchtime. Both are workable options. We would prefer Thursday morning, but have no objection to the afternoon.
rapporteur. - (DE) Mr President, ladies and gentlemen, I do not, of course, have any objection to this subject being debated; I am happy to see one. I would only ask, though, that the vote on it should be held this week, since the committees have come to an amicable agreement on this and the Council intends to agree to whatever we adopt in this House relatively rapidly and promptly. If we are to take this legislative report on Thursday afternoon, it would probably not be advisable to vote on it at the same time, and hence my request that the debate be scheduled either on Thursday morning or on Wednesday evening, since there are windows left on both days. If we do that, we could vote on Thursday at midday.
(DE) Mr President, yes, of course, we can have the vote on Thursday afternoon. There is a reason why I find Wednesday problematic, and it is that I gather that the Group of the European People's Party (Christian Democrats) and European Democrats would like to have Darfur put on the agenda, the plan being, I believe, for this to be discussed on Wednesday evening, but we would like to have the Gahler report moved to Wednesday, on the grounds that a large number of Members have indicated their desire to speak to the reports by Mrs Batzeli, Mr Goepel and Mrs Hall, so we are not going to manage with the time available. We would be very satisfied if it were possible to discuss Mr Lehne's report on Thursday morning and to vote on it at noon.
(Parliament adopted the motion.)
The Socialist Group in the European Parliament has asked that Mr Gahler's report on budget aid to developing countries be moved to Wednesday evening. Mr Swoboda has the floor in order to explain why.
on behalf of the PSE Group. - (DE) Mr President, as I have just explained, I am working on the assumption that Darfur - which also has to do with development issues - is going to be debated on Wednesday evening. We would like the Gahler report to be debated that evening as well. We have informed our group of this, but I do not know whether the rapporteur is aware of this or whether he can manage that time. The fact is that we will be having a lot of speakers to the other reports, particularly to Mrs Batzeli's, wine being such an important subject, especially in terms of Europe's agricultural development, and so, if that were possible, we would be very much in favour of it.
Mr Gahler has indicated his agreement, and so the formal requirement has been met.
(Parliament adopted the motion.)
- Wednesday:
The Group of the European People's Party and the Group of the Liberals have requested the inclusion of statements by the Council and the Commission on the situation in Darfur, with a debate to be concluded by motions for a resolution.
on behalf of the PPE-DE Group. - Mr President, I should like to speak briefly in support of this motion from the PPE-DE Group and the ALDE Group. Darfur should be a priority debate in Parliament this week and we believe it would be a missed opportunity to delay that debate and resolution until next month. What continues to happen in Darfur is an international scandal in humanitarian terms.
The Council has today released its conclusions on Sudan and the UN Human Rights Council is trying to get an assessment mission into Darfur as we speak, so the international focus is on Darfur right now. This Parliament should also be having its say. That is why the PPE-DE Group and, I believe, the ALDE Group are so insistent on a debate as well as a resolution this week.
on behalf of the PSE Group. - (NL) Mr President, needless to say, the Social Democrats wholeheartedly endorse the request for a debate on Darfur, since the emergency situation is critical and violations persist. The problem is extensive, and we - the European Union, its Member States, and the European Council - have an important part to play in this. That is why it is important that we have this debate. The problem, though, is vast, and our fellow Member was right to point that out. He made a valid point when he asked the Council and Commission to make a statement. As I understand it, we have to hold a debate on Wednesday evening, and neither the Council nor the Commission will be present or provide a statement. We will be thrashing things out among ourselves, and that will, of course, be very unfortunate. Whilst I, on behalf of the Social Democrats, wholeheartedly support the request, I very much hope that we can also have a serious debate involving the Council and Commission. That is, after all, what gives our debate real substance and political meaning.
(Parliament adopted the motion.)
Mr President, may I enquire why you have not made use of Rule 156 of the Rules of Procedure in relation to the reports from the Temporary Committee on the alleged use of European countries by the CIA for the transport and illegal detention of prisoners? Given the extraordinarily large number of amendments tabled, it would be appropriate to make use of a rule that was tailor-made for this sort of situation.
Rule 156 was added to the Rules of Procedure in the reform three years ago in order to provide a filter when we are faced with a very long voting time. This would enable the committee concerned to vote and to see which amendments have a sufficient degree of support to merit this House's time being used up in voting on them. All those amendments that have almost no support would be filtered out and save the rest of us an enormous amount of time.
Mr Corbett, this matter was discussed in the Conference of Presidents last week and the majority was against using that procedure.
In that case, Mr President, I just wonder when on earth we would ever make use of that rule. It was added to the Rules precisely to save the time of this House in this sort of situation. I must express my surprise at the decision of the Conference of Presidents.
You have every right to express your surprise at this decision. There are two aspects: first, the majority in the Conference of Presidents; and then, regardless of that majority, the fact that the President can take a decision one way or the other. This is a further aspect of the question and one which will certainly be considered in greater depth in future in the light of your remarks.
(FR) Mr President, if my memory serves me correctly, the Conference of Presidents objected to the report being referred to committee.
However, if I have correctly understood what Mr Corbett just said, this is a different matter. If I have understood him correctly, he is proposing not to submit to the vote amendments that received an extremely low number of votes in committee, which is a different matter.
I do not believe that we spoke of this aspect in the Conference of Presidents.
OK, but even that would require a meeting of the committee responsible.
(FR) Mr President, I understood what Mr Corbett was proposing, and that was for the committee to meet tomorrow evening in order to sift through the 180 amendments, so as not to submit in plenary those that did not receive at least 10% of the votes in committee. If I have understood him correctly, Mr Corbett feels that this requires a meeting to be held in committee tomorrow evening. The problem is that his committee ceased to exist at the end of January. Now, if I am not a complete fool, we are in February, and the mandate given to the committee by Parliament expired at the end of January. Therefore, I should like Mr Corbett to explain to me how a committee can vote on things that no longer exist. In theory, we would need to reinstate this committee, which could then meet tomorrow evening, and sift through the amendments.
I really do not care; I am simply saying to you that this is the problem.
Mr President, I think the answer is easy: Rule 156 gives complete discretion to the President of our House. If he chooses to reconvene the committee at a special meeting tomorrow to filter the amendments so that we here only need to vote on those that get more than 10% support, then he is free to do so under Rule 156.
Rule 156 gives the President enormous power in this respect, even if the Conference of Presidents disagrees with him.
That is, in principle, the case, but the President does of course regard the consent of the majority in this House as important, especially when dealing with such thorny issues, and that is why the Conference of Presidents ended up, in agreement with him, deciding as it has done. I think the vast majority of us would like to vote on Wednesday, and that is the idea behind the whole discussion.
For the future we will go deeper into the discussion and keep in contact with everybody who might have remarks to make.
(The agenda was therefore adopted.)